Citation Nr: 1617774	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  11-18 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for a total abdominal hysterectomy, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 


ATTORNEY FOR THE BOARD

B. Mullins, Counsel


INTRODUCTION

The Veteran had active service from March 1982 to June 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, granting service connection for a total abdominal hysterectomy and assigning an evaluation of 30 percent, effective as of July 1, 2008.  

This claim was previously denied by the Board in July 2014.  The Veteran subsequently appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and in September 2015, the Court issued a Memorandum Decision vacating the July 2014 decision and remanding this issue back to the Board.  


FINDINGS OF FACT

1.  The record reflects that the Veteran had 2 ovaries during her military service.

2.  In December 2006, the left ovary could not be visualized via an ultrasound.  

3.  A total hysterectomy with a right salpingo-oophorectomy was conducted in August 2007.  


CONCLUSION OF LAW

The criteria for establishing entitlement to an initial evaluation of 50 percent for the Veteran's service-connected hysterectomy with salpingo-oophorectomy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.116, Diagnostic Codes 7617, 7618 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for a total abdominal hysterectomy.  Once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA's duty to assist is not abrogated by granting service connection.  VA has obtained the Veteran's service treatment and medical records.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on her claim at this time. 

Analysis

The Veteran contends that she is entitled to a 50 percent disability evaluation for her in-service hysterectomy with right salpingo-oophorectomy.  After removal of the uterus, a 100 percent rating is warranted for three months and a 30 percent rating is warranted thereafter.  38 C.F.R. § 4.116, Diagnostic Code 7618.  After removal of the uterus and both ovaries, a 100 percent rating is warranted for three months and a 50 percent rating thereafter.  38 C.F.R. § 4.116, Diagnostic Code 7617.  A 50 percent rating is the highest rating available for this disability.  Id.  

The Veteran's argument is essentially that she entered service with 2 ovaries.  While only 1 was found during the hysterectomy, and as such, only a right salpingo-oophorectomy was performed, she nonetheless had lost both ovaries during her military service.  As noted below, a number of records note the presence of both a right and a left ovary.  

According to the December 1982 enlistment examination, evaluation of the abdomen, genitourinary system and pelvic region was deemed to be normal.  A March 1987 service treatment note indicates that a real-time pelvic ultrasound revealed a normal uterus and normal ovaries, bilaterally.  As such, it would appear that the Veteran did in fact have 2 ovaries at some point during her military service.  A September 2000 service treatment note also indicates that the Veteran had both ovaries.  In fact, specific measurements were provided for the left ovary - 2.5 x 1.8 x 1.3 centimeters (cm).  The left ovary was noted to be 2.4 x 1.3 x 1 cm upon evaluation in February 2003.  An October 2003 CT (computed tomography) scan of the pelvis also noted that "[w]hat most likely represents the left ovary measures approximately 1.8 x 0.9 cm."  It was noted that what was felt to be the ovaries appeared normal by CT.  

The above evidence would appear to contradict the June 2009 statement provided by a private physician with the initials V.S., in which she stated that the Veteran had a congenital abnormality, possessing only one ovary on the right side.  A December 2006 trans-vaginal sonography notes that the left ovary was not visualized.  The surgeon that performed the Veteran's hysterectomy also noted that no ovary was identified on the left side during the procedure.  

There are multiple records spanning several decades that identify 2 ovaries.  A number of these records actually provided precise measurements of the left ovary itself.  The Board cannot dismiss this evidence.  While it is unclear what has transpired in this case, there is evidence that suggests that the Veteran had both a left and a right ovary during her military service, but had no ovaries at the time of her separation from active duty.  

The Board notes that the May 2011 VA examiner indicated that it was not uncommon for an ultrasound to be unable to detect an ovary - particularly in a woman of the Veteran's age and weight.  As such, the examiner could not say whether or not the Veteran still had a left ovary.  While the Board has considered this point, it must point out that the surgeon who performed the actual hysterectomy in 2007 was unable to find a left ovary while performing the procedure itself.  As such, there is evidence in addition to ultrasounds demonstrating that the left ovary is no longer present.  

A veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in "relative equipoise, the law dictates that the veteran prevails."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Resolving all reasonable doubt in favor of the Veteran, the Board finds that a 50 percent evaluation is warranted for her hysterectomy and salpingo-oophorectomy.  See 38 U.S.C. § 5107(b).  

The Board has also considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's residuals of a total abdominal hysterectomy (mainly the loss of ovaries and uterus) are contemplated by the applicable rating criteria.  Therefore, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the evidence of record does not suggest that the Veteran's status post hysterectomy prevents her from working.  Further consideration of TDIU is not warranted. 


ORDER

The claim of entitlement to a 50 percent rating for a hysterectomy and salpingo-oophorectomy is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


